Citation Nr: 9928480	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  95-02 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for eczema.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from July 1977 to November 
1985.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to service connection for eczema.

A review of the record reveals that the veteran filed VA Form 
9 dated on October 29, 1997 with respect to the issue of 
entitlement to service connection for residuals of burns to 
the face, neck, and hand.  The veteran indicated at that time 
that he wished to have a hearing before a Member of the 
Board.  However, the Board notes that the veteran's 
substantive appeal (Form 9) on that matter was not timely 
filed.  See 38 C.F.R. § 20.203 (b) (1998).  Further, in light 
of the fact that there is no indication in the record that 
the veteran wished to have a hearing on the matter currently 
before the Board, the Board concludes that the veteran has in 
no way been prejudiced for lack of a personal hearing.   


FINDING OF FACT

Medical evidence of a nexus between eczema and the veteran's 
period of service has not been submitted.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
eczema is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Upon a review of the record, an enlistment examination dated 
in June 1977 contained in the veteran's service medical 
records is silent for any pertinent findings.  The Board 
notes that also included in the veteran's service medical 
records are several clinical entries dated in July 1983 with 
diagnoses of mild chronic superficial perivasculitis on the 
right arm and acute erythema nodosum in the right lower leg; 
a notation of a minimum rash and a diagnosis of maculopapular 
rash; and polyarthritis accompanied by a rash.  None of these 
records includes a diagnosis of eczema.  At separation, 
examination report dated in March 1985 is negative for any 
relevant notations or findings.  

Post-service records include a report from VA examination 
conducted in April 1994 in which the examiner rendered a 
diagnosis of eczema and noted extensive eczematoid changes.  
Private medical outpatient records extending from 1993 to 
1995 primarily relate to treatment of the veteran's 
hepatitis.  In one clinical record dated in November 1994, 
the physician noted a very slight petechial rash on the 
veteran's lower legs without ulceration or scarring.  

In the report from VA examination dated in May 1995, there 
are no relevant complaints or clinical findings.  

Analysis

The veteran in this case alleges that he is entitled to 
service connection for his eczema.  A veteran is entitled to 
service connection for disability resulting from disease or 
injury coincident with active service, or if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.306(a) (1998).  VA Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); see also Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, and hereinafter referred to 
as Court) has held that there are three basic evidentiary 
requirements to establish a well grounded claim for service 
connection:  (1) a medical diagnosis of a current disability; 
(2) medical, or in certain circumstances, lay evidence of an 
inservice occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an inservice 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); see also Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), aff'd sub nom. Epps v. Brown, 
9 Vet. App. 341 (1996).

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

In this case, where entitlement to service connection for 
eczema is at issue, the Board has determined that the veteran 
has failed to establish a well grounded claim.  Essentially, 
the veteran has failed to put forth competent evidence of a 
current disability coincident with his period of active 
service.  See Caluza v. Brown, 7 Vet. App. 498, 506.  The 
inability to meet all three statutory requirements as stated 
above necessarily means that the veteran's service connection 
claim fails.  Id.

Most significant in this case is the lack of competent 
evidence, that is, clinical data and/or medical opinions, to 
link any post-service eczema to the veteran's period of 
service.  As stated above, the veteran's service medical 
records are silent for any pertinent objective findings.  The 
Board does recognize that there are several clinical records 
that contain notations of a rash; however, there is nothing 
to link such rash to a diagnosis of eczema per se.  Moreover, 
post-service clinical records relate primarily to other 
disorders, primarily to treatment of hepatitis.  Overall, 
there is no evidence to substantiate that the veteran was 
treated for eczema in service or even close in time to when 
he separated from service.  Therefore, in this sense as well, 
the veteran has failed to establish a well grounded claim.

In fact, the first indication in the record of eczema appears 
in the report from VA examination dated in April 1994, almost 
nine years from the time that the veteran was discharged from 
service.  Thus, although the Board recognizes that the 
veteran indeed has been diagnosed with this disability, his 
current eczema does not relate in any manner to his period of 
service.  Thus, the veteran in this sense has failed to 
establish a well grounded claim.

Moreover, the Board acknowledges the veteran's assertions 
that his eczema relates to his service-connected hepatitis 
and that the rashes he relates to his eczema only surfaced 
after the diagnosis of hepatitis.  Evidence that requires 
medical knowledge must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In this case, the veteran has not provided any evidence of 
such training and qualifications; thus, his allegations 
regarding the relationship between his eczema and service are 
not medically competent.  This, in this regard as well, the 
veteran has failed to establish a well grounded claim.

In sum, the Board stresses that the duty to assist the 
veteran is triggered only upon the submission of a well 
grounded claim.  As the Board concludes that if the claim of 
service connection is not well grounded, the duty to assist 
has not been triggered.  38 U.S.C.A. § 5107(a).  Moreover, 
despite the fact that the Board reached a decision on the 
veteran's claim of entitlement to service connection for 
eczema on different grounds than those the RO considered, 
that is, whether the veteran's appeal is well grounded rather 
than whether he is entitled to prevail on the merits, the 
veteran has in no way been prejudiced by the Board's 
approach.  Assuming that the veteran's claim was well 
grounded, the RO extended greater consideration to him than 
was warranted under these particular factual circumstances.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).



ORDER

Entitlement to service connection for eczema is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

